OPINION by
Judge Lindsay :
It does not appear that appellant was a party petitioner in the ex-parte proceeding by Robert Higginbothan’s heirs, but it does appear as part of the record in that case that at the same term at which the commissioner reported the sale of the land, she appeared in open court and relinquished her right to dower in the interests therein owned by her deceased husband.
It does not matter whether this relinquishment was based upon a consideration or not, as Lester, the purchaser, had the right to act upon it in accepting the deed of the court, and in paying the purchase price for the land, and his vendee, Grider, had the same right in purchasing from him.
It may be and is true, as a matter of law, that this relinquishment did not divest Mrs. Ellis of her right to dower, but it certainly estops her from asserting such right against those who acted upon the faith of it and purchased and paid for the land, *30under the impression traceable directly to her voluntary act, that it was free from such incumbrance.

Garnett, Hays, for appellant.


Montgomery, for appellee.

The facts constituting this estoppel are aptly pleaded in appel-lee’s answer and are fully sustained by record evidence.
Judgment affirmed.